Citation Nr: 1736351	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than December 14, 2009 for the grant of service connection for left lateral femoral cutaneous nerve damage associated with donor site, left iliac crest.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to an effective date earlier than August 21, 2009 for the grant of service connection for right supraspinatus tendonitis with chronic right latissimus dorsi muscle strain.

3.  Entitlement to service connection for tear of anterior labrum and femoral acetabular impingement syndrome, degenerative joint disease of the left hip, and left hip scar tissue.

4.  Entitlement to a separate rating for right thumb impairment, evaluated with right carpal tunnel syndrome prior to March 6, 2015 and with loss of use of right hand thereafter (claimed as entitlement to a separate service connected disability of the right thumb).


5.  Entitlement to an increased rating for left knee strain, evaluated as noncompensable prior to May 1, 2005 and as 10 percent disabling thereafter under Diagnostic Code 5257, and evaluated as 10 percent disabling from February 19, 2015 under Diagnostic Code 5260. 

6.  Entitlement to an effective date earlier than June 24, 2009 for the grant of a separate rating for left knee strain under Diagnostic Code 5260.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to May 1997.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board is remanding the issues for a Board hearing.  In order to ensure that the Veteran is afforded proper due process, the hearing is for all issues which have been properly appealed to the Board.  Due to the extensive claims file, the Board has outlined the procedural history of the claims for future ease in adjudicating them.  

Earlier Effective Date for left lateral femoral cutaneous nerve damage associated with donor site, left iliac crest

In a June 2013 rating decision, the RO granted service connection for left lateral femoral cutaneous nerve damage and assigned an effective date of December 22, 2011.  In an October 2013 statement, received by VA in November 2013, the Veteran disagreed with the effective date and contended that it should have been November 2000.  In a June 2015 statement of the case (SOC), the RO granted an effective date of December 14, 2009.  

In a July 2015 VA Form 9, the Veteran stated that he was only appealing the June 2015 issue of entitlement to an effective date for his service connected left lateral femoral cutaneous nerve damage and the effective date should be from when he first complained of symptoms in 2000.  The Veteran checked the box indicating that he wished to have a live videoconference Board hearing.

The record does not reflect that the Veteran withdrew this request for a Board hearing or that it has been scheduled. 


Whether new and material evidence has been received to reopen a claim of entitlement to an effective date earlier than August 21, 2009 for the grant of service connection for right supraspinatus tendonitis with chronic right latissimus dorsi muscle strain

In a December 2011 decision, the Board denied the Veteran's claim for an earlier effective date; at that time, the Veteran had asserted that the effective date should be the date after his discharge from service in 1997.  

Subsequently, the Veteran again contended that effective date earlier than 2009 is warranted.  In a May 2015 rating decision, the RO denied an earlier effective date.  The RO issued an April 2017 SOC, and in a May 2017 VA Form 9, the Veteran again contended than an effective date of 1997 is warranted.  The Veteran did not check whether he wanted a Board hearing, perhaps because he had already requested such a hearing in his 2015 substantive appeal, so the Board will remand the issue for a hearing to ensure due process. 

However, the Board notes that the Veteran's current claim to obtain an earlier effective date than that already assigned for the award of service connection for right supraspinatus tendonitis with chronic right latissimus dorsi muscle strain is legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Court has held that final decisions cannot be revisited, except under clearly defined and limited circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). The Court has applied Cook by holding that the only way to review final decisions is either by a claim of CUE or through the submission of new and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006). However, because the effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later, it is not possible to reopen a claim for an earlier effective date based on the receipt of new and material evidence.  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005). 


Rating Right thumb impairment / also claimed as entitlement to a separate service connected disability of the right thumb

Prior to March 6, 2015, the effective date of the Veteran's service-connected loss of use of right hand, the Veteran was in receipt of service connection for carpal tunnel syndrome and right thumb impairment under Diagnostic Code 8515.  

In January 2002, the Veteran filed for service connection claim for a right thumb disability.  In an unappealed February 2003 rating decision, the RO denied his claim.  In May 2005, the Veteran filed a statement that the RO construed as another claim for service connection for a right thumb disability.  In a January 2006 rating decision the RO denied the Veteran's claim.  In a March 2006 statement, received by VA in April 2006, the Veteran filed a notice of disagreement (NOD) to that denial.  In December 2011, the Board remanded the issue for the RO to issue a Statement of the Case (SOC).  In January 2012, the Veteran submitted a statement wherein he continued to contend that service connection was warranted.  An April 2012 Supplemental SOC reflects that the RO issued an SOC in January 2012, and that the Veteran filed a substantive appeal in February 2012 in which he requested a DRO hearing.  An informal conference with a DRO was held in March 2012 and an RO hearing was held in March 2015.  The February SOC and Substantive appeal are not associated with the claims file.  [The claims folder has apparently been rebuilt].

Although the Veteran has characterized his claim as one of entitlement to service connection for a separate thumb disability, the Board finds that it is better characterized as one of entitlement to a separate rating for symptoms manifested in the thumb. 

Service connection for tear of anterior labrum and femoral acetabular impingement syndrome, degenerative joint disease of the left hip, and left hip scar tissue

In a May 2011 rating decision, the RO denied service connection for the above issue.  In an October 2013, SOC, the RO continued denial of the claim.  In November 2013 correspondence, received by VA in December 2013, the Veteran made several statements indicative that he wished to continue his appeal.   (See March 2015 VA Form 21-6789 (Deferred Rating Decision).)

Rating Left Knee Strain, to include an earlier effective date for a separate rating

The Veteran's left knee strain disability is currently evaluated as noncompensable prior to May 1, 2005, and as 10 percent thereafter under DC 5257.  The 10 percent increase was awarded in a March 2007 rating decision.  He is also in receipt of a separate rating of 10 percent under DC 5260 effective from June 2009.  

In a January 2010 rating decision, the RO denied an increased rating.  In February 2010, the Veteran submitted additional evidence.  In May 2011, the RO issued another rating decision in which it denied an increased rating.  The Veteran submitted a notice of disagreement in July 2011.  In October 2013, the RO issued another rating decision wherein it assigned the separate rating of 10 percent under DC 5260; the RO also issued an SOC at the same time.  In October 2013 and November 2013, the Veteran submitted additional evidence, and asserted that an earlier effective date of April 2005 for the 10 percent ratings was warranted.  The RO considered this to be a substantive appeal.  (See March 2015 VA Form 21-6789.)  The Board notes that only the earlier effective date for the 10 percent rating under 5260 is on appeal, as freestanding earlier effective date claims (as would be the case for the 10 percent rating under 5257) are precluded by law.

The Board notes that the Veteran's contention as to an effective date of April 2005 for the separate 10 percent rating under DC 5260 is prior to the rating period on appeal; thus, the Veteran is not merely requesting a higher increase during the rating period on appeal (e.g. a staged rating).  The evidence does not reflect the RO has issued an SOC on the issue of entitlement to an earlier effective date for a separate rating under DC 5260.  When there has been adjudication by the area of original jurisdiction and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran, and if has not been done, a Board remand is required. Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge. 

2.  After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review for all issues certified to the Board.

3.  Issue an SOC addressing the issue of entitlement to an effective date earlier than June 24, 2009 for the grant of a separate rating for left knee strain under Diagnostic Code 5260.  To perfect an appeal of this issue to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




